Citation Nr: 0715944	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for gum loss due to dental 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from July 1958 to July 1961.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit requested.  


FINDING OF FACT

The veteran does not have gum loss which can be related to 
his period of service, to include dental surgery.


CONCLUSION OF LAW

Gum loss due to dental surgery was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1712, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.381 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a December 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was advised to submit any evidence relevant to his claim.

The Board finds that the content of the December 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
July 2004 SOC and July 2005 SSOC were issued, each of which 
provided the veteran with 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since service 
connection is being denied, any such matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The regulation primarily pertinent to this appeal is 
38 C.F.R. § 3.381, which provides as follows:

(a)  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient 
dental treatment as provided in §17.161 of this chapter.  
(b)  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service. When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war. 
(c)  In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 
days or more of active service. 
(d)  The following principles apply to dental conditions 
noted at entry and treated during service: 
(1)  Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service. 
(2)  Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of 
active service.  
(3)  Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they 
were filled during service. However, new caries that 
developed 180 days or more after such a tooth was 
filled will be service-connected. 
(4)  Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service.  
(5)  Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment during 
service.  
(6)  Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service. 
(e)  The following will not be considered service-
connected for treatment purposes:  
(1)  Calculus;  

(2)  Acute periodontal disease;  

(3)  Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; 
and  

(4)  Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of 
active service.  

(f)  Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran's service medical records (SMRs) show no evidence 
of any specific dental surgery that caused any current gum 
loss.  He entered service on July 6, 1958, and underwent 
dental examination on July 16, 1958.  On the upper plate, he 
was missing teeth 1, 7, 10, and 16.  Teeth 7 and 10 had a 
partial plate that was defective.  The upper plate also 
showed cavities on teeth 3, 14, and 15.  On the lower plate 
he was missing teeth numbers 32, 29, 21, and 19.  He also had 
cavities on teeth 31, 30, 28, 26, 23, 18, and 17.  Teeth 12 
and 13 needed immediate care.  On October 17, 1958, he was 
seen for a prosthetic consultation and the following teeth 
were removed:  4, 12, 13, 19, and 20.  Other teeth were also 
identified as diseased and were appropriately treated.  On 
December 21, 1960, he was seen for partial plate impression 
of multiple teeth.  The SMRs show no complaints, findings, or 
treatment of any trauma to the dental structures.

The evidence developed since his separation from service does 
not show any treatment for gum loss due to any dental 
surgery.  It is significant to note that, in May 1978, the 
veteran reported that his only previous surgery was an 
appendectomy.  There was no mention made of any past dental 
surgery.  During the November 2003 VA examination, the ears, 
nose, and throat examination was noted to be unremarkable.  
No reference was made to any gum loss.

After a careful review of the evidence of record, the Board 
finds that service connection for gum loss due to dental 
surgery has not been established.  There is no indication in 
the service medical or dental records that the veteran 
underwent any dental surgery which would have resulted in gum 
loss.  In fact, there is no evidence

that the veteran has any current gum loss that has been 
related in any way by competent evidence, e.g., by a 
professional medical opinion, to his period of service.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for gum loss due to dental surgery.


ORDER

Entitlement to service connection for gum loss due to dental 
surgery is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


